COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 LANCE ADRIAN COFFEY,                                         No. 08-17-00107-CR
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                       County Criminal Court No. 1
                                              §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                              §
                           State.                             (TC# 20150C07007)
                                               §



                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until August 26, 2017. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Mary Ann Marin, Official Court Reporter for County Criminal

Court No. 1, for El Paso County, Texas, prepare the Reporter’s Record for the above styled and

numbered cause, and forward the same to this Court on or before August 26, 2017.

              IT IS SO ORDERED this 28th day of July, 2017.



                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.